NUMBER 13-08-00176-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


TAMMY LOU MASON,                                                           Appellant,

                                          v.

THE STATE OF TEXAS,                                                         Appellee.


                    On appeal from the 36th District Court
                       of San Patricio County, Texas.



                         MEMORANDUM OPINION

     Before Chief Justice Valdez and Justices Garza and Benavides
                   Memorandum Opinion Per Curiam

       Pursuant to a plea bargain, appellant, Tammy Lou Mason, pleaded guilty to

delivery of cocaine in trial court cause number S-08-3047-CR, appealed to this Court as

appellate cause number 13-08-00176-CR. The trial court has certification that this “is a

plea-bargain case, and the defendant has NO right of appeal.” See TEX . R. APP. P.

25.2(a)(2).
       On April 4, 2008, this Court notified appellant’s counsel of the trial court’s

certification and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to

the existence of any amended certification.

       On May 14, 2008, counsel responded and stated that the trial court erroneously

certified that Appellant did have a right to appeal, but subsequently executed a

corrected trial court certification indicating that this was a plea bargain case and that

appellant did not have the right of appeal.

       The Texas Rules os Appellate Procedure provide that an appeal must be

dismissed if the trial court’s certification does not show that the defendant has the right

of appeal. TEX . R. APP. P. 25.2(d); see TEX . R. APP. P. 37.1, 44.3, 44.4. Accordingly,

this appeal is dismissed. Any pending motions are denied as moot.



                                                         PER CURIAM



Do not publish.
TEX . R. APP. P. 47.2(b).

Memorandum Opinion delivered and
filed this the 5th day of June, 2008.




                                              2